DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 7, 8, 17, 18, 20, 21, 23, 25-28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby et al. ("Darby" US 20130024754), and further in view of Davis (“Davis” US 20130208942), and Ikizyan et al. ("Ikizyan" US 20130163957).

Regarding claim 1, Darby teaches a video recommendation method, comprising: acquiring a target short video; 
identifying, from candidate long videos, a target long video that the target short video is from based on a video fingerprint feature of the target short video and video fingerprint features of the candidate long videos; and [Darby – Para 0134, 0165, 0171, Fig. 6, 7, 8A: teaches a matching module 306 determines one or more matching target content files by searching and identifying matching fingerprints. Based at least in part on one or more of the existing fingerprints matching the first fingerprint, the matching module 306 determines one or more matching target content files (such as, a full version movie from which the clip was taken) for the uploaded content file]
recommending the target long video, [Darby – Para 0150, Fig. 4A: teaches Element 404 is a graphical window for displaying one or more suggestions, wherein Element 408 is a graphical representation of the name of the full version movie included 
wherein, identifying, from candidate long videos, a target long video that the target short video is from based on a video fingerprint feature of the target short video and video fingerprint features of the candidate long videos comprises: 
acquiring a feature index library, the feature index library comprising the video fingerprint features of the candidate long videos, wherein the video fingerprint feature comprises an image feature, the image feature is obtained by: [Darby – Para 0165, 0099, Fig. 1: teaches the matching module 306 searches existing fingerprints stored in the fingerprint storage 128 for one or more fingerprints matching the first fingerprint.  Para 0123: teaches a fingerprint is data such as an audio signature or a combination of an audio signature and a video signature for a video file]
Darby does not explicitly teach for each first key frame of the candidate long videos, performing image feature extraction on a plurality of regions of the first key frame; 
searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames of the target short video from the feature index library, to obtain one or more target first key frames matching with each second key frame; and 
wherein, searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames of the target short video from the feature index library to obtain one or more target first key frames matching with each second key frame comprises: 
detecting whether a number of regions of the first key frame whose image feature matches with the image feature of the second key frame reaches a threshold; and 
in response to detecting that the number reaches the threshold, determining that the first key frame is a target first key frame matching with the second key frame; and
Darby teaches identifying the target long video, but does not explicitly teach determining the target long video from the candidate long videos based on a playing time point of each target first key frame from a same candidate long video and a playing time point of each second key frame of the target short video.

However, Davis teaches for each first key frame of the candidate long videos, performing image feature extraction on a plurality of regions of the first key frame;  [Davis – Para 0013, 0014: teaches identifying a set of residual macroblocks per frame whose transform coefficients satisfy a threshold criterion.  Wherein, a relative threshold could be used such that the macroblocks whose test values fall within a certain upper percentile of the total set of test values generated for each macroblock being considered (again possibly associated with just a single frame or a single group of frames or of all frames being considered for use in forming a single fingerprint]
searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames of the target short video from the feature index library, to obtain one or more target first key frames matching with each second key frame, [Davis – Para 0068, Fig. 3: teaches looking for matching fingerprint in database (s45), wherein the fingerprint calculated in the preceding step is compared (by the fingerprint comparator module 28) with all of the fingerprints stored in the fingerprint database 5]
wherein, searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames of the target short video from the feature index library to obtain one or more target first key frames matching with each second key frame comprises: 
detecting whether a number of regions of the first key frame whose image feature matches with the image feature of the second key frame reaches a threshold; and 
in response to detecting that the number reaches the threshold, determining that the first key frame is a target first key frame matching with the second key frame; and 2U.S. Patent Application Serial No. 16/622,876 In response to Office Action mailed July 20, 2021 and September 28, 2021 [Davis – Para 0055, 0056: teaches The fingerprint comparator module 28 is operable to compare an input fingerprint with each fingerprint stored in the fingerprint database 5 looking for a correlation or match.  Wherein, correlation is determined simply by finding the total number of matching macroblocks in each corresponding set of macroblock identities (for example, if the set of the identities of macroblocks exceed some predefined threshold), contain 10 macroblock identities which are also present in the corresponding set (i.e. relating to coefficients associated with predominantly horizontal spatial frequency and in respect of the first frame of the fingerprint) then the total correlation score would be incremented by 10]

Darby and Davis teaches identifying the target long video, but does not explicitly teach determining the target long video from the candidate long videos based on a playing time point of each target first key frame from a same candidate long video and a playing time point of each second key frame of the target short video.  

However, Ikizyan teaches determining the target long video from the candidate long videos based on a playing time point of each target first key frame from a same candidate long video and a playing time point of each second key frame of the target short video. [Ikizyan – Para 0022: teaches a confidence score based on frame number and/or running time in a video for matching between entries in a table and a reference video fingerprint 201. a reference video fingerprint 201 that yields the smallest error and/or difference between entries in the table 301 and fingerprint 201 can be identified as a match]
Darby, Davis, and Ikizyan are analogous in the art because they are from the same field of video fingerprints [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby and Davis’s video matching in view of Ikizyan to frame timing for the reasons of 

Regarding claim 2, Darby, Davis, and Ikizyan teaches the video recommendation method according to claim 1, wherein recommending the target long video comprises: 
displaying a prompt message of the target long video on a playing page for playing the target short video, wherein the prompt information comprises at least one of an identifier of the target long video, a link of resources of the target long video, and an identifier of a long video set comprising the target long video.  [Darby – Para 0150, Fig. 4A: teaches under the suggestions box (element 404), displaying Element 408 is a graphical representation of the name of the full version movie included in the target content file]

Regarding claim 3, Darby, Davis, and Ikizyan teaches the video recommendation method according to claim 2, further comprising: 
in response to detecting a target operation performed on the prompt message of the target long video, displaying a playing page for playing the target long video to play the target long video.  [Darby – Para 0150, Fig. 4A: teaches Element 410 is a full version movie button 410 clickable by a user to cause playback of the target content file. In one embodiment, the movie poster graphic 406, the movie name 408 and the full version button 410 are linked to a web page for viewing a full version movie such as a rich web page for a full version movie.]

Regarding claim 5, Darby, Davis, and Ikizyan teaches the video recommendation method according to claim 1, wherein the video fingerprint feature further comprises an audio feature. [Darby – Para 0123: teaches the fingerprint is data such as an audio signature or a combination of an audio signature and a video signature for a video file. Other fingerprints are known in the art.]

Regarding claim 7, Darby, Davis, and Ikizyan teaches The video recommendation method according to claim 1, before searching for a first key frame having the image feature matching with the image feature of each of a plurality of second key frames of the target short video from the feature index library, further comprising: 
extracting the plurality of second key frames of the target short video based on image content of the target short video; and [Davis – Para 0058-0060, Fig. 2: teaches at step S5 with a known video sequence, together with a video identifier identifying the known video sequence, being entered into the sub-system 10 via the interface 12. The method then proceeds to step S10 in which a fingerprint frame sequence is selected (by the fingerprint sequence selection module 24)]
for each second key frame of the target short video, extracting an image feature of the second key frame as the video fingerprint feature of the target short video.  [Davis – Para 0058-0060, Fig. 2: teaches upon completion of step S10, the method proceeds to step S15 in which a fingerprint is calculated based on the sequence output by the preceding step]

Regarding claim 8, Darby, Davis, and Ikizyan teaches The video recommendation method according to claim 7, wherein the playing time point of each target first key frame of the target long video matches with the playing time point of a respective second key frame of the target short video.  [Ikizyan – Para 0022: teaches a confidence score based on frame number and/or running time in a video for matching between entries in a table and a reference video fingerprint 201. a reference video fingerprint 201 that yields the smallest error and/or difference between entries in the table 301 and fingerprint 201 can be identified as a match]

Regarding Apparatus claims 17, 20, 21, 23, 25, and 26 and Non-transitory computer readable medium claims 18, 27, 28, 30, and 31, claim(s) 17, 18, 20, 21, 23, 25, 26, 27, 28, 30, and 31 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1, 2, 3, 5, 7, and 8. 
Therefore, claim(s) 17, 18, 20, 21, 23, 25, 26, 27, 28, 30, and 31 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, 3, 5, 7, and 8.

Regarding claim 32, Darby, Davis, and Ikizyan teaches The video recommendation method according to claim 7, wherein the playing time point of each target first key frame of the target long video matches with the playing time point of a respective second key frame of the target short video. [Ikizyan – Para 0012, 0015, 0019, Fig. 2, 3A: teaches a video fingerprint associated with the video 101 

Regarding Apparatus claims 33, claim(s) 33 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 32. 
Therefore, claim(s) 33 is/are subject to rejections under the same rationale as applied hereinabove for claim 32.

Claims 4, 22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darby, Davis, and Ikizyan as applied to claim 2 above, and further in view of Liu et al. ("Liu" US 20180152767).

Regarding claim 4, Darby, Davis, and Ikizyan teaches the video recommendation method according to claim 2, wherein displaying the prompt message of the target long video on the playing page for playing the target short video comprises: 
in response to that the target short video is played within a portion of a display region on the playing page, displaying the prompt message within another portion of the display region on the playing page.  [Darby – Para 0150, Fig. 4A: teaches under the suggestions box (element 404), displaying Element 408 is a graphical representation of the name of the full version movie included in the target content file]
Darby, Davis, and Ikizyan does not explicitly teach in response to detecting that the target short video is played in a full screen mode on the playing page, displaying a floating control on the playing page, wherein the floating control is configured to display the prompt message of the target long video and to respond to the target operation performed on the prompt message; and  3Docket No. 619171 

However, Liu teaches in response to detecting that the target short video is played in a full screen mode on the playing page, displaying a floating control on the playing page, wherein the floating control is configured to display the prompt message of the target long video and to respond to the target operation performed on the prompt message; and [Liu – Para 0197: teaches the terminal uses a playing component to full-screen play video data, and the playing component displays a prompt message. Para 0027: teaches the prompt message 120 includes information that relates to the video data 110. The prompt message 120 can include information that relates to content or context of the video 110 being contemporaneously displayed on interface 100]
Darby, Davis, Ikizyan, and Liu are analogous in the art because they are from the same field of video playback [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darby, Davis, and Ikizyan in view of Liu to full screen mode for the reasons of improving user experience by increasing the video size and offering related content.

Apparatus claim 22 and Non-transitory computer readable storage medium claim 29, claim(s) 22 and 29 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 4. 
Therefore, claim(s) 22 and 29 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426